DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been examined and are pending.
Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,872,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Mr. Rick Dunning (Reg. No. 42502) on 05/24/2022. The application has been amended as follows:
Please replace claim 1 with:
1. (Currently Amended) A method of sensory input integrity attestation, comprising:
generating a noise signal by an output artifact, the noise signal representing an expected data stream comprising data encoded according to a pre-determined encoding scheme, the noise signal comprising an encoded version of the expected data stream, wherein the expected data stream is encoded according to the predetermined encoding scheme;
generating an aggregate output signal comprising the noise signal and a normal output signal of an output device of an embedded device;
emitting the aggregate output signal by the output device of the embedded device;
detecting an input signal by an input device of the embedded device; 
extracting by an input artifact a received data stream by the input device from the input signal the received data stream comprising data encoded according to the pre-determined encoding scheme, extracting the received data stream comprises decoding the received data stream; and
comparing by the input artifact the received data stream and the expected data stream;
wherein the output device outputs the aggregate output signal independent of an expected input signal type of the input device and the expected data stream is known by the output artifact and the input artifact.

Please replace claim 4 with:
4. (Currently Amended) The method of claim 1, wherein the output device comprises any element associated with a controller of the embedded device which the controller s to emit an output signal.

Please replace claim 5 with:
5. (Currently Amended) The method of claim 1, wherein the input device comprises any element associated with a controller of the embedded device which the controller s to receive an emanating signal.

Please cancel claim 10:
10. (Canceled) 

Please replace claim 11 with:	
11. (Currently Amended) A method of remote sensory input  integrity  attestation,  comprising:
generating a noise signal by an output artifact, the noise signal representing an expected data stream comprising data encoded according to a pre-determined encoding scheme, the noise signal comprising an encoded version of the expected data stream, wherein the expected data stream is encoded according to the predetermined encoding scheme, and extracting the received data stream comprises decoding the received data stream;
generating an aggregate output signal comprising the noise signal and a normal output signal of an output device of an embedded device;
emitting the aggregate output signal by an output device of the embedded device, the aggregate output signal comprising the noise signal and a normal output signal;
detecting an input signal by an input device of the embedded device; 
transmitting the input signal to a remote attestation device;
extracting by an input artifact a received data stream from the input signal by an input artifact of the remote attestation device, the received data stream comprising data encoded to the pre-determined encoding scheme, extracting the received data stream comprises decoding the received data stream; and
comparing by the input artifact the received data stream and the expected data stream;
wherein the output device outputs the aggregate output signal independent of an expected input signal type of the input device and the expected data stream is known by the output artifact and the input artifact.

Please replace claim 15 with:
15. (Currently Amended) The method of claim 11, wherein the output device comprises any element associated with a controller of the embedded device which the controller s to emit an output signal.

Please replace claim 16 with:	
16. (Currently Amended) The method of claim 11, wherein the input device comprises any element associated with a controlled of the embedded device which the controller s to receive an emanating signal.

Please cancel claim 20:
20. (Canceled) 
Allowable Subject Matter
Claims 1-9, 11-19, and 21-25 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Gonzalez 20150326463 A1, Young 20150270867 A1, and Smith 3621387 are also generally directed to a method of sensory input integrity attestation, comprising; and a method of remote sensory input integrity attestation, comprising: 
generating a noise signal by an output artifact, the noise signal representing an expected data stream comprising data encoded according to a pre-determined encoding scheme; [Gonzalez 20150326463 A1, ¶0045: the present invention uses standard protocols for accessing/facilitating different data sources that include: smart power meters, environmental sensors; which correlate information from these sources with the power measurements for the whole building]; generating an aggregate output signal comprising the noise signal and a normal output signal of an output device of an embedded device; [Gonzalez, ¶0043: present invention allows energy feedback technology that use electricity sensors (e.g., voltage and current transducers or an embedded combination of both) placed at the main electrical feed of the house, along with sensor readings from other devices around the building). ¶¶0133-0134: Fig. 11 shows an exemplary system embodiment of system 10 where the sensor device 20 measures the voltage and current measurements communicated and inputted to the analyzer sub-system 12. ¶0194: Examiner interprets that the voltage and current measurements have noise introduced naturally; one ordinary skill in the art would recognize that these measurements]; emitting the aggregate output signal by the output device of the embedded device; [Young 20150270867 A1, ¶¶0271 and 0273: master-aggregator AND monitoring nodes receiving a signal embedded in the timing signal from aggregator]; detecting an input signal by an input device of the embedded device; [Gonzalez ¶¶0123-0124: at steps 50 and 52, detecting a plurality of transients in an acquired signal indicative of power consumption; ¶0133-0134: Fig. 11 shows an exemplary system embodiment of system 10]; extracting by an input artifact a received data stream by the input device from the input signal the received data stream comprising data encoded according to the pre- determined encoding scheme; [Gonzalez ¶0134: Analyzer sub-system 12 extracts relevant features from the data] and comparing by the input artifact the received data stream and the expected data stream; [Smith et al 3621387, Col 4, lines 35-42: comparator 14 compares against preset reference amplitude levels to see if actual output]
However, none of Gonzalez, Young, and Smith teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 11.  For example, none of the cited prior art teaches or suggest generating a noise signal by an output artifact, the noise signal representing an expected data stream comprising data encoded according to a pre-determined encoding scheme, the noise signal comprising an encoded version of the expected data stream, wherein the expected data stream is encoded according to the predetermined encoding scheme, and extracting the received data stream comprises decoding the received data stream; wherein the output device outputs the aggregate output signal independent of an expected input signal type of the input device and the expected data stream is known by the output artifact and the input artifact., in view of other limitations of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Kent (3621387 A) teaches a test apparatus produces a simulated input signal for a device under test and a predicted output signal which that device would correctly product at its output in response to that simulated input. The device output signal and the predicted output signal are compared for logic content, and A separate error signal is produced upon the occurrence of an error in either of these properties in the device output signal. The input and predicted output signals are initially stored into the apparatus from In the embodiment herein shown, an external computer which also establishes the appropriate clock signals and power supply signals for the device under test the input and output data is preloaded in shift registers and means are provided to sequentially transfer the simulated input and predicted output signals in a time controlled manner from these shift registers to the device and to the output signal comparator. (Col 4, lines 1-45).
Dayananadan (20160066200-A1) teaches methods and methods may also determine and display pseudo-dynamic error vector magnitude (EVM) information for a network of wireless stations. These methods and possibly transmit a plurality of sounding packets from each of one or more radio devices different modulation types (e.g., BPSK, QPSK, 16QAM, 64QAM, 256QAM and 1024QAM), including displaying a pseudo-dynamic constellation diagrams using EVM information. , and receiving at least some of the sounding packets at a second radio device (e.g., an access point) and determining EVM information from the received sounding packets, and displaying (or providing for display) a constellation diagram including pseudo-dynamic EVM information that is a constrained approximation of actual EVM information. (¶¶0051-0053, 0064-0066, and 0081).
Yones (7260371-B1) teaches a variable modulation index for a transponder ( 102, 200, 400 ) capable of measuring one or more parameters (e.g., temperature, pressure) in an object (e.g., a tire, ( 104 )) and transmitting a data stream (FIGS. 3 ) C, 4 B) to an external reader / interrogator ( 106 ). The transponder typically operates in a passive mode, deriving its power (Vxx, Vcc, Vdd) from an RF interrogation signal received by an antenna system ( 210, 410, 710 ) ), but can also operate in a battery-powered active mode. The transponder includes memory ( 238, 438 ) for storing measurements, calibration data, programmable trim settings ( 436 b)), transponder ID and the like. Data stream transmission is preferably accomplished by PSK modulation ( 700 ) of the received RF signal, wherein the magnitude of modulation (index) is programmably varied in binary steps according to the programmed trim settings, and dynamically varied The transmitted signal is cleaned of noise by synchronizing a clock signal with the data stream signal. (Col 5, lines 1-16 and Col 7, lines 4-14).
Young (20150270867-A1) teaches a wired communications device configured to: receive a spread-spectrum timing-reference signal through a wired communications medium, from a second wired communications device; detect a code-phase of the received timing-reference signal; and transmit data to the second device through The wired communications medium, with a timing that is defined relative to the detected code-phase. Also provided is a master device configured to communicate with the wired communications device. The master device is configured to generate and transmit a spread-spectrum timing-reference signal to one or more first devices, through a wired communications medium and to receive, through the wired communications medium, data transmitted by the one or more first devices. (¶¶0271 and 0273).
Solondz (20150326463-A1) teaches a station assisted interference measurement scheme is described containing a system and devices that facilitate the measurement of interference levels or path loss values ​​between nearby potentially interfering transmitting transceivers and candidate victim receivers. Such interference levels or path loss values ​​are used to assist intelligent assignment of communication. Using control signals from a controller of the ASAS, suspected interfering devices transmit specialized signals on specific channels at specific times that may have a waveform and / or bit format different from typically used data communication signals A candidate victim receiver may receive one or more of the specialized signals and measure a signal parameter of the received specialized signal.The controller of the authorized shared access system uses the measured signal parameters to determine interference between devices and improve the assignment of communication channels to mitigate interference. (¶¶0037-0039, 0044, 0076, and 0086).
Berges Gonzalez (20120290230-A1) teaches extracting the feature includes: fitting a plurality of models to the transient, selecting one of the plurality of models as a model for the transient, and defining the feature signaling of the transient based on at least one parameter of the model for the transient; and classifying the transient based on the feature. (¶¶0044 and 0086-0090).
HomChaudhuri (20160294464-A1) teaches a methods, systems, and devices are described for wireless communication at a wireless communications device. The device may use several antennas to receive a signal, one of which may be shared between two radios. During signal reception, a radio may detect when the shared antennas. The radio may detect the loss of the antenna by measuring an impedance mismatch. Alternatively, the radio may reference an antenna switch control that is used to facilitate the switch. After detection, the radio may recover from For example, the radio may modify a maximal ratio combining (MRC) operation. In certain examples, the device may disregard the signal version from the shared antenna in the computation of MRC weights. In some cases, the device may interrupt an MRC weight computation and use MRC weights from a previous calculation. (¶¶0013, 0030, and 0039).
Wagner (20120005466-A1) teaches a data processing device ( 100 ), in particular an embedded system, such as a smart card, comprising at least one integrated circuit ( 102 ) carrying out calculations, in particular cryptographic operations, as well as a method for operating such data processing device ( 100 ) excipient costs are minimised, the requirements on the complexity of the design are decreased, the power consumption is reduced and the performance of a cryptographic operation is enhanced, it is proposed to protect the integrated circuit ( 102 )) against cryptanalysis, in particular against differential power analysis, by hiding the power consumption profiles of said calculations and by alternating between different power consumption profiles, in particular by introducing one or more counter signals ( 51; 61; 71, 81 ), for example one or more signals of at least roughly opposite amplitude relative to an average amplitude, excipient the sum of the respective amplitude of the one or more original or true signals ( 50; 60; 70, 80 ) may be at least roughly balanced out by the sum of the respective amplitude of the one or more counter signals ( 51; 61; 71, 81 ) and / or EtOAc the number of original or true signals ( 50; 60; 70, 80)) is not necessarily equal to the number of counter signals ( 51; 61; 71, 81 ), with for example two counter signals ( 51; 61; 71, 81 ) on average for every original or true signal ( 50; 60; 70) , 80 ). (¶Abstract and 0026-0027).
Rhoads (20060080556-A1) teaches an invention that relates to steganographically hiding messages in media signals such as video and audio signals. In one implementation, a method of decoding an encoded media signal to extract a plural-bit auxiliary signal representing is provided. Once encoded in the media signal the plural-bit auxiliary signal is generally imperceptible to a human observer of the encoded media signal. The encoding includes subtle changes to The method includes receiving the encoded media signal; and decoding the received encoded media signal to extract the plural-bit auxiliary signal.The decoding analyzes a plurality of intervals of the media signal with greater or lesser confidence in the extracted multi-bit auxiliary data signal being obtained by processing more or less intervals of the encoded media signal, respectively (Fig. 6 and ¶¶0099, 0125 and 0200).
Dubois (GB2440190A) teaches present invention is related to a device (1) for testing a receiver device (20), said device for testing comprising a transmitter block (2) arranged for transmitting a data stream, a channel emulator block (4) arranged for being fed with the transmitted data stream and for outputting to the receiver device (20) under test a received data stream representative of the transmitted data stream being distorted by the loaded channel model, a measurement unit (6) arranged for being fed with data to be measured from the receiver device (20) under test and for processing the data to be measured, said data to be measured being a version of the received data stream output by the channel emulator block (4), synchronisation means (8) arranged for synchronising the transmitter block (2), channel emulator block (4) and measurement unit (6). (¶¶0028-0031)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497